DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reopening of Prosecution
Prosecution on the merits of this application is reopened because the claims are considered unpatentable for the following reasons:
	An updated prior art search revealed that the recited strain is also referred to as “B-3” or “A-1” and a new reference was found that reads on the claimed methods. New grounds of rejection are therefore set forth below. 
In addition, Applicant’s disclosure indicates that the recited Bifidobacterium breve strain has a special definition (par. [0018]-[0019]): “MCC1274 (FERM BP-11175)” is not limited to the strain that was deposited at the depository under the accession number for MCC1274 (FERM BP-11175), but includes all substantially equivalent strains. Here, “a strain substantially equivalent to the deposited strain” means a strain which belongs to the same species as the deposited strain and from which the sleep-promoting effect that is an effect of the present technology can be obtained. A strain substantially equivalent to the strain can be, for example, a derivative having the deposited strain as the parent strain. Derivative strains include strains bred from deposited strains and strains produced naturally from deposited strains.
B. breve strains are included in the special definition for “MCC1274 (FERM BP-11175)”. Applicant does not show full possession of the entire genus of methods using any substantially equivalent strain of the deposited strain. See rejection under 35 U.S.C. 112 below for details. 
Hence, the Notice of Allowance mailed on 10/20/2021 is vacated. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account. However, applicant may wait until the application is either found allowable or held abandoned. If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied. If abandoned, applicant may request refund or credit to a specified Deposit Account.

Amendments
	Applicant removed the words “preventing or” in claim 12. With the cancellation of claims 1-2 and 4-5, only claims 10 and 12 remain pending.
Accordingly, claims 10 and 12 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

RE: Rejection of claim 2 and 12 under 35 USC 112(a) for lack of full enablement
Applicant has omitted the preventive aspect of claim 12 and submits that this amendment makes said claim comply with the enablement requirement. On the other hand, claim 2 has been cancelled thereby rendering the rejection on said claim moot. 
The deletion of the words “preventing or” in claim 12 is sufficient to overcome the rejection, which has been withdrawn.

New grounds of rejection
Claims 10 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
	The claimed invention is drawn to a method of lowering blood uric acid level or ameliorating hyperuricemia in a subject comprising administering Bifidobacterium breve MCC1274 (FERM BP-11175) in a tablet, capsule, food, or beverage to the subject. Applicant provides a special definition for “MCC1274 (FERM BP-11175)” as shown below:

    PNG
    media_image1.png
    541
    671
    media_image1.png
    Greyscale

The special definition indicates that the recitation “MCC1274 (FERM BP-11175)” not only refers to the strain deposited but also substantially equivalent strains. A “strain substantially equivalent to the deposited strain” is defined as any B. breve strain that has a sleep-promoting effect. It also include strains having genes derived from the deposited strain with [Symbol font/0xB3]95% DNA identity and no foreign genes, as well as strains bred from the deposited strain via genetic engineering, mutation, and spontaneous mutation. Hence, the methods of claims 10 and 12 encompass administering B. breve strain deposited as “MCC1274 (FERM BP-11175)” or a substantially equivalent strain in a tablet, capsule, food, or beverage to lower blood uric acid level or ameliorate hyperuricemia. However, the disclosure fails to demonstrate that applicant was in B. breve MCC1274 (FERM BP-11175) per se, and there is no sufficient written description of strains substantially equivalent to the deposited strain. 
To satisfy the written description aspect of 35 U.S.C. 112(a) for a claimed genus of a chemical or biological material, it must be clear that: (1) the identifying characteristics of the claimed material have been disclosed, e.g., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed cor-relation between function and structure, or by a com-bination of such identifying characteristics; and (2) a representative number of species within the genus must be disclosed. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Review of the specification fails to provide sufficient identifying characteristics of “a strain substantially equivalent to the deposited strain”. Applicant merely mentioned once that a substantially equivalent strain possesses sleep-promoting effects (par. [00018]), aside from having the traits of the deposited strain (lowers blood uric acid level and ameliorates hyperuricemia). However, no strain was recognized as having sleep-promoting effects. Moreover, Applicant has not identified particular structures (ex. nucleic acid residues, amino acid residues) which must be shared by all substantially equivalent strains to impart the functional properties. There is no description on what genetic mutations or modifications can be performed that still retains the functional properties of the deposited strain. Thus, a person with ordinary skill in the art would not immediately envisage all substantially equivalent strains. 
i.e., B. breve MCC1274 (FERM BP-11175) per se) that falls within the scope of claim 10’s method. There is no actual reduction to practice the species of substantially equivalent strains. Furthermore, there is no actual reduction to practice the method of claim 12 since none of the subjects in the working examples have hyperuricemia. Disclosure of a single species does not constitute a representative number for such a broad genus as is encompassed by the breadth of “MCC1274 (FERM BP-11175)” as defined by the applicant. Hence, the specification does not disclose a representative number of species, as required to support the written description requirement. 
Applicant was therefore not in possession of the claimed invention at the time the application was filed. Accordingly, claims 10 and 12 are considered to lack sufficient written description under 35 USC 112(a). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

New grounds of rejection
Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. (Journal of Nutrition Science 2015, Vol. 4, pages 1-7), as evidenced by Kondo et al. (Bioscience, Biotechnology, and Biochemistry 2010, Vol. 74, pages 1656-1661).
According to Minami et al., a previous study involving administration of Bifidobacterium breve B-3 resulted in reduced body-weight gain and visceral fat deposits. It also led to improved serum levels of total cholesterol, glucose, and insulin. However, the effects of this strain were only evaluated in a mouse model of diet-induced obesity and not on humans (third par. of left column, p. 2).
et al. thus carried out a randomized, double-blind, parallel-group comparative study to assess how consumption of B. breve B-3 affects adult volunteers with a tendency for obesity (fourth par. of left column, p. 2). The study entails orally administering three acid-protected gelatin capsules comprising lyophilized powder of B. breve B-3 and maize starch as carrier, or placebo capsules comprising maize starch, to the volunteers every day for 12 weeks (second and third par. of right column, p. 2). The three capsules contain a total of about 5x1010 colony-forming units (CFU) of said strain (first par. of left column, p. 3).
Results demonstrate that ingesting the B. breve B-3-containing capsules daily for 12 weeks significantly decreases fat mass as well as blood levels of insulin, alkaline phosphatase, and high-sensitivity C-reactive protein (hCRP), and significantly increases glycated hemoglobin, [Symbol font/0x67]-glutamyltranspeptidase ([Symbol font/0x67]-GTP), and total bilirubin (Tables 2-3, p. 4). These results suggest the potential for using B. breve B-3 to improve metabolic disorders (Abstract, p. 1).
Minami et al. reads on the instant application’s methods as follows:
Regarding claims 10 and 12: administering capsules containing B. breve B-3 is equivalent to the step “administering Bifidobacterium breve MCC1274 (FERM BP-11175) in a tablet, capsule, or food, or beverage product to the subject”. Kondo et al. provides evidence that Minami et al.’s B-3 is the same strain as Applicant’s strain deposited as MCC1274 (first par. of left column, p. 1657).
The preamble in claim 10 recites that the invention is a “method of lowering blood uric acid level in a subject”, while the preamble in claim 12 recites it is a “method of ameliorating hyperuricemia”. However, the body of the claim is what fully and 
In this case, the preamble of claims 10 and 12 merely recites a newly discovered property of a known method. It should be noted that the claims only comprise the step of administering B. breve MCC1274 (FERM BP-11175) to a subject, wherein the term “subject” is not required to have an abnormally elevated level of uric acid in blood or hyperuricemia. Thus, the subject being administered encompasses any animal having any level of blood uric acid including a healthy subject having normal or low uric acid index (par. [00070], [000115], [000133]). Furthermore, the claims do not require a particular magnitude of lowering uric acid level in blood or ameliorating hyperuricemia.
So even though Minami et al. does not explicitly teach using strain B-3 in order to reduce blood uric acid level or ameliorate hyperuricemia in a subject, the disclosed method reads on the claimed methods because it comprises the same step of administering identical material (B. breve B-3) to the same subject, which necessarily leads to the same results. Performing Minami et al.’s method inherently results in lowering blood uric acid level and ameliorating hyperuricemia. The court has held that an inherent feature need not be recognized at the time of invention. MPEP § 2112.02(II) also states that “The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 
Claims 10 and 12 are therefore anticipated by Minami et al., as evidenced by Kondo et al..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claim 1-2 and 4-5 under 35 USC 103 
	Applicant cancelled claims 1-2 and 4-5 and therefore requests withdrawal of the obviousness rejections.
	The rejections of record are now moot given that the claims rejected over Li et al. (CN 110313599 A) have been cancelled.	

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651